Title: To Benjamin Franklin from John Diot & Co., 7 July 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Honoured Sir
Morlaix the 7th. July 1780
This Serves to Acquaint Your Excellency that the Black Princess American privateer, which after too long a detention, Sailed from Isle Bas [Isle de Batz] Road on Thursday Evening, took 8 prizes, which the Weakness of her Crew, forced Captn. Macatter to Ransom, but on sonday 2d. Instant, Being about 3 leagues off Milford, he Saw 3 sails of Merchantmen Which he gave chace to, and Came up with the brig Padmore Captn. Solomon Williams, from Chester bound to London, with 28 four pounders Iron Guns, and after takeing out of her, the Captain, 4 hands and Two Women passengers he Sent her to harbour, under Command of Wm. Ripner and three men, With a man and a boy prisoners he left on board.
Said prize Came in this Road, Yesterday morning after a Very narrow Escape, haveing been chaced by an English privateer, Close to the harbour mouth and most under the fort.
We have deliver’d to the Admiralty office all the papers Relative to Said prize and Every thing Seeming to be Regular, We are in hopes that your Judgement in Condemnation will be issued Soon; The Two prisoners were put in Gaol.

Mr. Torris has forwarded us The Judgements of the Peter and friendship prizes, which we deliver’d to the Admiralty office, and We gratefully Thank your Excellency for same.
We have the honnour to be with due Respect Honoured Sir Your most Obedient and Most Humble Servants
Jn Diot & Co
To His Excellency B. Franklin Minister for the Congress at the Court of France Passy
 
Notation: Mr. Diot & Co. July 7. 1780
